While there is much in the complaint that affords no ground for cause of action against the defendant, still there are other allegations therein that would tend to establish not only unlawful conduct on his part, but acts done that become unlawful through the motives and purposes for which they were committed; and also while much of the prayer for relief seeks to restrain acts which we think were in the power of the defendant to do without being answerable in law therefor, yet the effect of the prayer for relief, even though it seeks results that cannot be granted, does not prevent the plaintiff from recovering such relief as the proof in its entirety will show it to be entitled to.
The order should be affirmed, with costs, and question certified answered in the affirmative.
CULLEN, Ch. J., GRAY, WERNER, HISCOCK, COLLIN and CUDDEBACK, JJ., concur; MILLER, J., not sitting.
Order affirmed.